DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Akitaya (JP 2013-163747) using the English language machine translation provided on February 18, 2022 for the citations below, in view of Nakamura et al. (US 2005/0005437) (Nakamura et al. ‘437).
Regarding claims 1, 5, 8, and 22: Akitaya teaches a liquid resin composition for sealing (abstract) comprising an epoxy resin (abstract), an amine based curing agent (abstract), a phenoxy resin polymer/bisphenol A or F epoxy resin (para. 13, 14) and an inorganic filler (abstract).  The content of the inorganic filler is 30-75 wt% (abstract), which overlaps the claimed range, and there is no solvent or volatile component included in the composition, so this amount of inorganic filler is based on the total solid content as defined in the claim, which is the residue obtained by removing a volatile component from the liquid resin composition. The viscosity of the liquid resin composition is 300 Pa∙s or less at 25 °C (para. 29), which overlaps the claimed range.
Akitaya does not teach the weight average molecular weight of 10,000 or more for the polymer resin (C)/phenoxy resin. However, Nakamura et al. ‘437 teaches a similar composition comprising a phenoxy resin having a weight average molecular weight of 5,000-100,000 (para. 115-117). Since these epoxy resins have two epoxy groups and the weight average molecular weight is 5,000-100,000, the epoxy equivalent would be 2,500-50,000 g/eq, which overlaps the claimed range.  Akitaya and Nakamura et al. ‘437 are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions for electronic devices.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the phenoxy resin with the molecular weight of Nakamura et al. ‘437 in the composition of Akitaya and would have been motivated to do so to suppress the flow out during cure.
Regarding claim 2: While Akitaya does not directly teach the SP value of the polymer resin (C), the instant specification in paragraph 96 teaches that phenoxy resins have an SP value from 9.0 to 12.5.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 3: Akitaya calls the phenoxy resin (C)/bisphenol A or F epoxy resin (A1) (para. 13).  The total amount of epoxy (A) is 10-50 % by mass of the total liquid resin composition (para. 19), and in (A) there are components (A1) and (A2).  The ratio of (A1) to (A2) is 1:9-7:1 (para. 20), meaning there can be 10% of (A1) and 90% of (A2), for instance. Therefore, the amount of (A1) in the resin composition is 10% of 10-50%, or 1-5% by mass, which overlaps the claimed range. As discussed before, the definition of the total solid content as defined in the claim is the residue obtained by removing a volatile component from the liquid resin composition.  There is no volatile component in the composition of Akitaya. 
Regarding claim 7: Akitaya teaches the phenoxy structure (para. 13 and 14), and therefore the polyester structure is optional.
Regarding claim 9: Akitaya teaches an electronic component device (claim 9), comprising a substrate having a circuit layer/electronic component (claim 9).  The element is electrically connected to the circuit layer/bonded with solder bumps (para. 50).  The liquid resin composition is filled in a gap between the substrate and the element (para. 50), and cured (para. 51).
Regarding claim 19: Akitaya teaches the basic claimed composition as set forth above.  Not disclosed is the methacrylic acid polymer.  However, Nakamura et al. ‘437 teaches the optional ingredient of polyacrylic resin (para. 93). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the polyacrylic resin of Nakamura et al. ‘437 in the composition of Akitaya and would have been motivated to do so to change the glass transition temperature of the product.
Regarding claim 20: Akitaya does not teach a methacrylic acid polymer.

Claims 10, 11, 13, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akitaya (JP 2013-163747) using the English language machine translation provided on February 18, 2022 for the citations below.
Regarding claims 10, 13, and 21: Akitaya teaches a liquid resin composition for sealing (abstract) comprising an epoxy resin (abstract), an amine based curing agent (abstract), a phenoxy resin polymer/bisphenol A or F epoxy resin (para. 13, 14) and an inorganic filler (abstract).  The content of the inorganic filler is 30-75 wt% (abstract), which overlaps the claimed range, and there is no solvent or volatile component included in the composition, so this amount of inorganic filler is based on the total solid content as defined in the claim, which is the residue obtained by removing a volatile component from the liquid resin composition. The viscosity of the liquid resin composition is 300 Pa∙s or less at 25 °C (para. 29), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping viscosity and would have been motivated to do so to be able to flow the composition in gaps in the semiconductor device as described in Akitaya. 
While Akitaya does not directly teach the SP value of the polymer resin (C), the instant specification in paragraph 96 teaches that phenoxy resins have an SP value from 9.0 to 12.5.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 11: Akitaya calls the phenoxy resin (C)/bisphenol A or F epoxy resin (A1) (para. 13).  The total amount of epoxy (A) is 10-50 % by mass of the total liquid resin composition (para. 19), and in (A) there are components (A1) and (A2).  The ratio of (A1) to (A2) is 1:9-7:1 (para. 20), meaning there can be 10% of (A1) and 90% of (A2), for instance. Therefore, the amount of (A1) in the resin composition is 10% of 10-50%, or 1-5% by mass, which overlaps the claimed range. As discussed before, the definition of the total solid content as defined in the claim is the residue obtained by removing a volatile component from the liquid resin composition.  There is no volatile component in the composition of Akitaya. 
Regarding claim 15: Akitaya teaches the phenoxy structure (para. 13 and 14), and therefore the polyester structure is optional.
Regarding claim 18: Akitaya does not teach a methacrylic acid polymer.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akitaya (JP 2013-163747) using the English language machine translation provided on February 18, 2022 for the citations below as applied to claims 10 and 13 set forth above and in view of Nakamura et al. (US 2005/0005437) (Nakamura et al. ‘437).
Regarding claim 16: Akitaya teaches the polymer resin (C) is a phenoxy structure comprising a bisphenol A epoxy resin or bisphenol F epoxy resin (para. 13).  
Akitaya does not teach epoxy equivalent for the polymer resin (C)/phenoxy resin. However, Nakamura et al. ‘437 teaches a similar composition comprising a phenoxy resin having a weight average molecular weight of 5,000-100,000 (para. 115-117). Since these epoxy resins have two epoxy groups and the weight average molecular weight is 5,000-100,000, the epoxy equivalent would be 2,500-50,000 g/eq, which overlaps the claimed range.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the phenoxy resin with the molecular weight of Nakamura et al. ‘437 in the composition of Akitaya and would have been motivated to do so to suppress the flow out during cure.
Regarding claim 17: Akitaya teaches the basic claimed composition as set forth above.  Not disclosed is the methacrylic acid polymer.  However, Nakamura et al. ‘437 teaches the optional ingredient of polyacrylic resin (para. 93). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the polyacrylic resin of Nakamura et al. ‘437 in the composition of Akitaya and would have been motivated to do so to change the glass transition temperature of the product.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767